DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the application filed on 09/25/2019. 

Drawings
The drawings submitted are acknowledged and accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, 5, 9-12, 18, 20-21   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3, 5, 9-12 are also rejected under 35 U.S.C. 112(b) as they inherent the deficiencies of independent claim 1. The rejection of the claims 1, 3, 5, 11 follow as best understood.
The claims recite in part:

1.   a first portion of the output current is eligible (It is unclear as to the scope/bounds of the word “eligible” in the claim) to flow through the LDO switch unit from the first voltage port to the second voltage port.
3.  the first control unit is configured to control the multi-level voltage converter to increase or decrease the output current towards (It is unclear as to the scope/bounds of the word “towards” in the claim) the first voltage port; and the second control unit is configured to control the LDO switch unit to increase or decrease the first portion of the output current from the first voltage port to the second voltage port.
5.  as to control the output current towards (It is unclear as to the scope/bounds of the word “towards” in the claim) the first voltage port.
9.  wherein the first modulated voltage and the second modulated voltage are eligible (It is unclear as to the scope/bounds of the word “eligible” in the claim) to be identical.
10.   wherein the first modulated voltage and the second modulated voltage are eligible (It is unclear as to the scope/bounds of the word “eligible” in the claim) to have at least one of an amplitude difference and a phase difference over time.
11.  wherein the first modulated voltage is provided at the first voltage port and the second modulated voltage is eligible (It is unclear as to the scope/bounds of the word “eligible” in the claim) to be turned off at the second voltage port.”
12.  wherein the first target voltage and the second target voltage are eligible (It is unclear as to the scope/bounds of the word “eligible” in the claim) to have at least one of an amplitude difference and a phase difference over time.
18.    the first target voltage and the second target voltage are eligible (It is unclear as to the scope/bounds of the word “eligible” in the claim) to have at least one of an amplitude difference and a phase difference over time.
20.    the first target voltage and the second target voltage are eligible (It is unclear as to the scope/bounds of the word “eligible” in the claim) to have at least one of an amplitude difference and a phase difference over time.

•    the second power amplifier is configured to receive the second modulated voltage from the second voltage port as a power supply, and is eligible (It is unclear as to the scope/bounds of the word “eligible” in the claim)to amplify the RF input signal based on the second modulated voltage.


Claims 1-5, recite the limitation, "a first portion of the output current ".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 8,11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by                                                                                                                                                                                                                                    Hong et al. [US 9166538 B2 - see i.e. Fig. 6 - see Abstract; see col. 2 line 42-56; col. 2, line 63 to col. 22, line 6; col. 7, line 5 to col. 9, line 31; col.9, line 33 to col. 12, line 30].  
Regarding Claims 1.    Hong et al. [US 9166538 B2] discloses, [Fig. 5-6], An apparatus comprising:  •    a first tracking amplifier (529) coupled to a first voltage port (as top plate of 533) and configured to generate a first tracked voltage (of 627) based on a first target voltage (as REF), wherein a first modulated voltage (as 627, see col. 11, line 9 -12) at the first voltage port is related to the first tracked voltage;

16.    wherein: •    the first tracking amplifier receives a first supply voltage as a power supply; •    the second tracking amplifier receives a second supply voltage as a power supply; and •    the second supply voltage is not greater than the first supply voltage over time.  (see Abstract; col.7, line 5 to col. 9,  line 31; col.9, line 33 to col. 12,  line 30)

4.    wherein the LDO switch unit is implemented by a
Transistor (as 614, see col. 2 line 42-56), wherein:  •    a drain of the transistor is coupled to the first voltage port; •    a source of the transistor is coupled to the second voltage port (as source and drain are electrically coupled via 533); and
•    the second control unit is configured to control a gate of the transistor to increase or decrease the first portion of the output current from the first voltage port to the second voltage port.
5.   wherein: •    the first control unit is one of a group consisting of a microprocessor, a microcontroller, a digital signal processor (DSP), and a field programmable gate array (FPGA); and •    the second control unit is one of a group consisting of a microprocessor, a microcontroller, a DSP, and a FPGA. (see col. 2, line 63 – col. 22, line 6)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. [US 9166538 B2].
13.    Hong et al. [US 9166538 B2] discloses [Fig. 5-6], the boosted voltage of the battery voltage.

Hong fails to disclose, wherein the boosted voltage is equal to two times the battery voltage.
Hong discloses the claimed invention except for the boosted voltage is equal to two times the battery voltage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate this boosted range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rages involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
Allowable Subject Matter
Claim(s) 6-7, 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claims 18, 20-22 inherent the deficiencies of the independent claim 1, and are therefore also rejected under 35 U.S.C. 112 (b) paragraph.

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY E LEE III/Examiner, Art Unit 2838